DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 34-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 November 2021 of Species A, which is directed to Claims 21-33.
Priority
Acknowledgment is made of the Applicant's claim for foreign priority based on an application filed in PEOPLE’S REPUBLIC OF CHINA (CN201520007315.9) on 07 January 2015. It is noted, however, that the Applicant has not filed a certified copy of the CN201520007315.9 application as required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, and 25-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-23 of U.S. Patent No. 9,415,217. both sets of claims recite nearly identical wireless electrical stimulation systems with minor wording of the claim details, and the claims of the present invention being broader in scope than those of U.S. Patent No. 9,415,217. 
Claims 1 and 15 of U.S. Patent No. 9,415,217 corresponds to Claim 21 of the present application, and recites nearly identical subject matter including all of the same claimed elements including at least one electrical stimulation unit, a transmitter for wirelessly controlling the stimulation unit with a plurality of operating modes and matching a code, wherein operating instructions for a plurality of treatment patterns to muscle groups or nerve areas are transmitted to the stimulation unit comprising at least one different parameter. 
Claims 2 and 16 of U.S. Patent No. 9,415,217 corresponds to Claim 22 of the present application, and recite nearly identical subject matter relating to the releasably connected electrodes. 
Claims 4, 5, and 17 of U.S. Patent No. 9,415,217 corresponds to Claims 25-26 of the present application, and recite nearly identical subject matter relating to the operating mode selection of the stimulation unit. 
Claims 6-8 and 18 of U.S. Patent No. 9,415,217 corresponds to Claims 27-29 of the present application, and recite nearly identical subject matter relating to the intensity selection of the stimulation unit. 
Claim 9 of U.S. Patent No. 9,415,217 corresponds to Claim 30 of the present application, and both recite nearly identical subject matter relating to a time selector for selecting the time period of operation. 
Claim 10 of U.S. Patent No. 9,415,217 corresponds to Claim 31 of the present application, and both recite nearly identical subject matter relating to the transmitter being a smart phone running an application.
Claim 11 of U.S. Patent No. 9,415,217 corresponds to Claim 32 of the present application, and both recite nearly identical subject matter relating to the stimulation unit being carried on a flexible substrate to be applied to the body surface.
Claim 12 of U.S. Patent No. 9,415,217 corresponds to Claim 33 of the present application, and both recite nearly identical subject matter relating to the stimulation unit being carried on an article of clothing. 
Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 15 and 19 of U.S. Patent No. 9,415,217 in view of Yamazaki (US Publication No. 2007/0173906). Claims 15 and 19 of U.S. Patent No. 9,415,217 recites the wireless electrical stimulation system wherein the transmitter communicates with the electrical stimulation units via a radio frequency protocol, however, does not explicitly recite wherein the transmitter includes an antenna for facilitating communication with the at least one electrical stimulation unit, or wherein the transmitter further includes a radio frequency (RF) transceiver chip having an input and an output, wherein the input and the output are respectively connected to the antenna, as required by Claims 23 and 24 of the present application.  Yamazaki teaches a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the transmitter (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) includes an antenna (8, Fig. 1, 4, 6) for facilitating communication with the at least one electrical stimulation unit (Paragraph 0058-0059, 0095), and a radio .  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antenna for facilitating communication with the at least one electrical stimulation unit, wherein the transmitter further includes a radio frequency (RF) transceiver chip having an input and an output, wherein the input and the output are respectively connected to the antenna, as taught by Yamazaki, in order to facilitate two-way transmission between the electrical stimulation unit and the transmitter, such that the transmitter can receive both information sensed by the stimulation units, and use that information to configure treatment parameters and other control parameters to be transmitted to the stimulation units, as also taught by Yamazaki (Paragraph 0023, 0075-0076, 0090, 0092, 0101).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US Publication No. 2007/0173906) in view of Roberts (US Publication No. 2006/0247736).
Regarding Claim 21, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) comprising: 
at least one electrical stimulation unit (3a, 4a, 5a, Figs. 1, 4, 7, 8; 120, 121, 122, Fig. 9; 125, 126, Fig. 10; Paragraph 0057) having electrodes (17a, 17b, Figs. 2-4; Paragraph 0060, 0066-0068, 0072) connected to the at least one electrical stimulation unit and configured to deliver electrical pulses to muscle groups or nerve areas adjacent a body surface (stimulation delivered subcutaneously under body surface for muscle activation, Paragraph 0003, 0007, 0012, 0020, 0061, 0072) to which the electrodes are applied, wherein the electrodes are configured to be applied externally to the body (Paragraph 0007, 0009, 0057, 0060); and 
a transmitter (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) for remotely, wirelessly controlling the at least one electrical stimulation unit by transmitting operating instructions (Paragraph 0058-0060, 0063, 
wherein the operating instructions (Paragraph 0058-0060, 0063, 0069, 0075) corresponding to the selected one of the plurality of operating modes for a plurality of treatment patterns (treatment modes and other controlled parameters, Paragraph 0018, 0023, 0058-0059, 0063, 0069, 0075, 0077; see treatment modes chart of Fig. 21) to the muscle groups and the nerve areas (stimulation delivered subcutaneously under body surface for muscle activation, Paragraph 0003, 0007, 0012, 0020, 0061, 0072) are transmitted to the at least one electrical stimulation unit (Paragraph 0058-0060, 0063, 0069, 0075), 
and include at least one of a plurality of pulse frequencies (Paragraph 0011, 0018, 0060, 0063, 0077), a plurality of pulse-widths (Paragraph 0012, 0080, 0086), a plurality of treatment pattern repetition cycles (repeating treatment/applied signals, Paragraph 0075, 0077, 0085, 0089, 0062), a plurality of amplitudes (Paragraph 0060, 0063), a plurality of intensities (signal level/strength, Paragraph 0058, 0077), and a plurality of time periods (Paragraph 0060, 0062, 0077) of operation.  Yamazaki further 
Roberts teaches a wireless medical system comprising (Abstract) comprising one or more medical devices (100, Fig. 1; Paragraph 0006, 0002) which include pulse generator units (Paragraph 0006, 0018), and a transmitter (200, Fig. 1) for remotely, wirelessly controlling the medical devices by transmitting operating instructions (Paragraph 0013, 0020) through a channel at a predetermined frequency (Paragraph 0006, 0013, 0020) using a remote control (Paragraph 0006, 0017, 0006) and matching a code sent by the medical device with a predetermined code before sending the operating instructions (handshaking protocol using matching identification code and acknowledgement signals between the controller/transmitter and medical device, Paragraph 0006, 0012, 0018-0019, Claims 1, 9, 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit through a channel at a predetermined frequency and matching a code sent by the at least one electrical stimulation unit with a predetermined code before sending the operating instructions, as taught by Roberts, in the wireless electrical stimulation system disclosed by Yamazaki, in order to prevent transmissions/communication sessions between incorrect stimulation/pulse generator units, as also taught by Roberts (Abstract, Paragraph 0006, 0012, 0018), thereby verifying that the correct treatment parameters are provided to the correct unit for optimal and safe treatment.
Regarding Claim 23, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the transmitter (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) includes an antenna (8, Fig. 1, 4, 6) for facilitating communication with the at least one electrical stimulation unit (Paragraph 0058-0059, 0095).  
Regarding Claim 24, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the transmitter (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) includes an antenna (8, Figs. 1, 4, 6, Paragraph 0058-0059, 0075) and a radio frequency transceiver chip (radio transmission-reception section, Paragraph 0075-0076, 0011, 0017, 0023; transmission and reception between transmitter 101 and stimulation units 120-122, 125, 201, Figs. 9, 10, 30) having an input and an output (radio receiving and transmitting means, including the radio transmission-reception section of the controller, Paragraph 0023, 0075-0076, 0090, 0092, 0101), wherein the input and the output (radio receiving and transmitting means, Paragraph 0023, 0075-0076, 0090, 0092, 0101) are respectively connected to the antenna (8, Figs. 1, 4, 6, Paragraph 0058-0059, 0075).  
Regarding Claims 25 and 26, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit has at least two operating modes (multiple treatment modes and other controlled parameters, Paragraph 0018, 0023, 0058-0059, 0063, 0069, 0075, 0077; see treatment modes chart of Fig. 21), each of which applies a time-varying electrical potential to the electrodes in a pattern (Paragraph 0058, 0077; stimulation signals of Fig. 22-23; Paragraph 0086-0089), and wherein the transmitter has a mode 
Regarding Claims 27, 28, and 29, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit is capable of operating at at least two intensities (signal level/strength, Paragraph 0058, 0077; different operating modes have different signal parameters, Paragraph 0018, 0023, 0058-0059, 0063, 0069, 0075, 0077; see treatment modes chart of Fig. 21), and wherein the transmitter has an intensity selector (signal level/strength, or switching between different mode levels (i.e. high/low), Paragraph 0018-0021, 0058-0059, 0063, 0075, 0077, 0078, 0083-0084, 0090) for selecting one of the at least two intensities of operation for the at least one electrical stimulation unit, wherein the intensity selector comprises an increase control and a decrease control (selecting signal level/strength, or switching between different mode levels (i.e. high/low), Paragraph 0018-0021, 0058-0059, 0063, 0075, 0077, 0078, 0083-0085, 0090), and wherein the transmitter includes a display (7, 9, Figs. 1, 6; 105, 112, Figs. 9, 10, 12) for indicating the intensity that has been selected (see treatment combinations including increase/decrease stimulation levels of chart of Fig. 21, Paragraph 0058, 0063, 0075, 0077, 0078, 0083-0084, 0090). 
Regarding Claim 30, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit is capable of operating for a selectable time period (Paragraph 0060, 0062, 0077, 0085), and the transmitter has a time selector (“various buttons for inputting…period of time for the intended treatment”, Paragraph 0077; stopping the supply of pulsed current after a given period, Paragraph 0008, Claim 2) for selecting the time period of operation (Paragraph 0060, 0062, 0077, 0085) for the at least one electrical stimulation unit.  
Regarding Claim 32, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit (3a, 4a, 5a, Figs. 1, 4, 7, 8; 120, 121, 122, Fig. 9; 125, 126, Fig. 10; Paragraph 0057) is carried on a flexible substrate (flexible materials, Paragraph 0066, 0071, 0098) to be applied on the body surface.  
Regarding Claim 33, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit (3a, 3b, 4a, 4b, 5a, 5b, Figs. 7-8) is carried on an article of clothing (51, Figs. 7-8; Paragraph 0070-0073).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Roberts, further in view of Tsumura et al. (US Publication No. 2010/0070011). 
Regarding Claim 22, Yamazaki further discloses wherein at least one sheet of the electrodes may be releasably connected to the electrodes/electrical stimulation unit in order to exchange dirty sheets, (Paragraph 0094), but neither Yamazaki nor Roberts 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Roberts, further in view of Skahan et al. (US Publication No. 2014/0155799). 
Regarding Claim 31, Yamazaki discloses a transmitter (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) for remotely, wirelessly controlling the at least one electrical stimulation unit, wherein the transmitter comprises a display (7, 9, Figs. 1, 6; 105, 112, Figs. 9, 10, 12) and controls/buttons (19, 10, Figs. 1, 6; 110, 108, 109, 115, 116, 117, Figs. 9, 10, 12). However, Yamazaki and Roberts in combination does not explicitly disclose wherein the transmitter is a smart phone running an application. 
Skahan et al. teaches a wireless electrical stimulation system (Abstract, Paragraph 0018, 0075) configured to deliver a generated at least one electrical waveform (Paragraph 0013, 0015, 0016, 0018) to a set of muscle groups or nerve areas (Paragraph 0008, 0047) within a foot (Paragraph 0054) wherein a remote controller 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Johnson (US Publication No. 2004/0254624) 
Ein (US Publication No. 2002/0026226) discloses a wireless stimulation system for delivering electrical stimulation to a body surface (Paragraph 0002, 0004, 0013, 0018, 0027). 
Louise (US Publication. 2011/0130796) discloses a stimulation system for delivering electrical stimulation to a body surface to target muscles (Abstract, Paragraph 0004, 0006, 0013, 0032, 0073), which include wireless features (Paragraph 0112).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PAMELA M. BAYS/Examiner, Art Unit 3792